DETAILED ACTION
	The following is a response to the amendment filed 1/18/2022 which has been entered.
Information Disclosure Statement
	The information disclosure statement filed 1/18/22 has been considered.
Response to Amendment
	Claims 13-21 and 24 are pending in the application. Claims 22 and 23 are cancelled.
	-The specification objection has been withdrawn due to applicant amending the abstract accordingly.
	-The claim objection has been withdrawn due to applicant amending claims 13-19 accordingly and cancelling claim 23.
	-The 112(a) and (b) rejections have been withdrawn due to applicant cancelling claims 22 and 23.
Allowable Subject Matter
Claims 13-21 and 24 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record doesn’t disclose or render obvious a motivation to provide for:
-a hybrid multi-mode power take off system on a vehicle having an internal combustion engine with output shaft, a first electric reversible machine having a first output shaft connected with engine shaft through a first power transmission, a second electric reversible machine having a second output shaft, an epicyclic gear train having a sun gear carried by a shaft, a plurality of gears carried by a carrier having a shaft connected to a PTO shaft by a second power transmission, a ring gear having a shaft, a first clutch interposed between the engine shaft and ring gear shaft, a second clutch interposed along a transmission linking the sun gear shaft with the second machine shaft, a lock up clutch interposed between the ring gear and carrier and an electronic control unit controlling the closing and opening of the first, second and lock up clutches implementing different modes and controlling transfer of energy between the first and second machines when one of the machines is operating as a motor and the other operating as a generator and in combination with the limitations as written in claim 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093. The examiner can normally be reached Monday through Friday; 9:00am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3659                                                                                                                                                                                                        February 9, 2022